OPINION — AG — IN LIGHT OF THE ABOVE, THAT A PAROLE VIOLATOR FROM OKLAHOMA OR FROM ANOTHER STATE NEED NOT BE ADMITTED TO BAIL AS A MATTER OF RIGHT WHILE AWAITING ACTION BY THE APPROPRIATE GOVERNOR REGARDING THE REVOCATION OF THE PAROLE; BUT THAT SAID PAROLE VIOLATOR MAY CONTINUE TO BE HELD WITHOUT RIGHT TO BAIL ONLY IF ACTION IS TAKEN WITHIN A REASONABLE TIME TO EFFECT REVOCATION OF PAROLE. PROVIDED FURTHER, THAT IF CRIMINAL CHARGES ARE PENDING IN OKLAHOMA AGAINST A OUT OF STATE PAROLEE, AND THIS STATE WISHES TO MAINTAIN JURISDICTION UNTIL THE MATTER IS ADJUDICATED AND DOES NOT WISH TO RETURN THE PAROLE VIOLATOR TO THE SENDING STATE WHICH SEEKS TO REVOKE THE PAROLE, THE PAROLE VIOLATOR MUST BE ADMITTED TO BAIL IN THE MANNER AND TO THE EXTENT PROVIDED BY STATUTE APPROPRIATE TO THE CRIME OF WHICH IS ACCUSED. IF CRIMINAL CHARGES ARE PENDING IN OKLAHOMA AGAINST A STATE PAROLEE, AND REVOCATION OF PAROLE IS CONTEMPLATED ONLY AFTER COMPLETION OF CRIMINAL PROCEEDING AGAINST THE PAROLE VIOLATOR, THE ACCUSED MUST BE ADMITTED TO BAIL IN THE MANNER AND TO THE EXTENT PROVIDED BY STATUTE APPROPRIATE TO THE CRIME OF WHICH HE IS ACCUSED. THE GOVERNOR OF THE STATE MAY REVOKE PAROLE AT ANY TIME AND FOR ANY CAUSE, BUT UNLESS AFFIRMATIVE ACTION IS TAKEN IN THAT REGARD, PAROLE MUST BE ASSUMED TO BE CONTINOUS AND IN EFFECT. IF NO CRIMINAL CHARGES ARE PENDING AGAINST THE PAROLEE, AND HIS PAROLE HAS NOT BEEN, BY AFFIRMATIVE ACTION, REVOKED WITHIN A REASONABLE TIME, THE PAROLEE IS ENTITLED AS A MATTER OF RIGHT TO HIS LIBERTY, SUBJECT TO THE PRIOR CONDITIONS OF HIS RELEASE. CITE: 57 O.S. 1961 332.12 [57-332.12], 57 O.S. 1961 347 [57-347] (HUGH COLLUM)